OPINION — AG — A PORT AUTHORITY CREATED UNDER THE AUTHORITY OF 82 O.S. 1971 1101 [82-1101] ET SEQ., IS EMPOWERED WITH THE DISCRETION TO BORROW THROUGH EITHER NOTES OR OTHER EVIDENCE OF INDEBTEDNESS PURSUANT TO 82 O.S. 1971 1106 [82-1106](B) OR THROUGH THE ISSUANCE OF REVENUE BONDS PURSUANT TO 82 O.S. 1971 1121 [82-1121] AND 82 O.S. 1971 1137 [82-1137] . THE USE OF REVENUE DERIVED FROM THE ISSUANCE OF BONDS IS RESTRICTED TO THOSE PURPOSES SPECIFIED IN 82 O.S. 1971 1121 [82-1121] . NEGOTIATED LOANS UNDER 82 O.S. 1971 1106 [82-1106](B) ARE NOT SUBJECT TO THE STIPULATIONS AND RESTRICTIONS PRESCRIBED IN 82 O.S. 1971 1121 [82-1121] THROUGH 82 O.S. 1971 1137 [82-1137] AND ARE UNLIMITED AS TO PORT AUTHORITY RELATED PURPOSES. CITE: 82 O.S. 1971 1106 [82-1106] (WILLIAM DON KISER)